RESOLUCIÓN
Examinados la Moción Urgente en Auxilio de Jurisdic-ción Solicitando Paralización y Orden Provisional de Cese y Desista, y el Recurso de Certificación Intrajurisdiccional, presentados por la parte peticionaria de epígrafe, se provee a ambos “ha lugar”.
A esos efectos, y en aras de garantizar la pureza y la transparencia de los procesos eleccionarios en Puerto Rico, quedan paralizados los procedimientos del Escrutinio General ordenado por el Presidente de la Comisión Estatal de Elecciones mediante la Resoluciones CEE-RS-12-21 y CEE-RS-12-23 hasta tanto este Tribunal resuelva el Re-curso de Certificación Intrajurisdiccional presentado por la parte peticionaria de epígrafe.
Se les provee a las partes hasta las 10:00 a.m. del lunes 9 de abril de 2012 para que se expresen en cuanto a los fundamentos del recurso de epígrafe. A su vez, de acuerdo *284con la Regia 23(c)(4) del Reglamento del Tribunal Supremo, 4 L.P.R.A. Ap. XXI-A, se cita a las partes para una Vista Oral el miércoles, 11 de abril de 2012 a las 10:00 a.m. en la sede de este Tribunal. El término máximo será de una (1) hora: veinticinco (25) minutos a cada parte para el argumento principal y cinco (5) minutos a cada una para replicar.

Notifíquese inmediatamente a las partes y al Tribunal de Primera Instancia, Sala Superior de San Juan, Sala A, de la Jueza Superior, Hon. Georgina Candal Seguróla, por teléfono, vía fax y por la vía ordinaria.

Lo acordó y ordena el Tribunal, y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Martínez Torres emitió un voto particular de conformidad. El Juez Presidente Señor Hernández Denton emitió un voto particular disidente, al cual se unió la Juez Asociada Señora Rodríguez Rodríguez. La Jueza Asociada Señora Fiol Ma-tta hace constar que, en consideración del impacto que una determinación en este caso podría tener sobre los derechos constitucionales a la intimidad, al voto secreto y a la aso-ciación, declararía “con lugar” la Moción en Auxilio de Ju-risdicción para paralizar el escrutinio general, denegaría el recurso de certificación intrajurisdiccional y ordenaría al Tribunal de Primera Instancia que atienda el recurso de revisión presentado por el Partido Nuevo Progresista con celeridad y que emita una decisión sobre el mismo en un término no mayor de cinco días laborables.
(Fdo.) Larissa Ortiz Modestti

Secretaria del Tribunal Supremo Interina

*285— o —